Order unanimously reversed on the law without costs and petition granted. Memorandum: The delivery of the petitions to the Assistant Deputy Commissioner within the time limits, at a place other than at the Board of Elections, with the understanding that she would file them in the office of the Board, does not comply with the statutory requirement that the petitions be filed in the office of the Board of Elections (see, Election Law § 6-144; Matter of Lauer v Board of Elections, 262 NY 416). The failure to file the petitions within the time prescribed is a fatal defect (Election Law § 1-106 [2]). (Appeal from order of Supreme Court, Erie County, Sedita, J. — Election Law.) Present — Callahan, J. P., Boomer, Green, Pine and Balio, JJ. (Order entered Aug. 24, 1989.)